Citation Nr: 0946349	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  08-34 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1944 to October 
1945 and was awarded a Purple Heart for wound(s) sustained 
during combat.  The Veteran passed away in July 2007, and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  The Board notes that, in 
addition to denying the appellant's application for DIC 
benefits pursuant to 38 U.S.C.A. § 1318, such rating decision 
also denied her application for service connection for the 
cause of the Veteran's death under 38 U.S.C.A. § 1310 and for 
accrued benefits.  However, as the appellant has only 
appealed from the denial of her application for DIC benefits 
pursuant to 38 U.S.C.A. § 1318, only that issue is before the 
Board.  


FINDINGS OF FACT

1.  The Veteran was not a prisoner of war, and he was not in 
a receipt of a total disability rating continuously from the 
date of separation from service.

2.  The Veteran was in receipt of a total disability rating 
on the basis of individual unemployability due to service-
connected disabilities (TDIU) effective from September 1997 
until his death in July 2007, a period of less than 10 years.




CONCLUSION OF LAW

The criteria for entitlement to DIC pursuant to 38 U.S.C.A. § 
1318 have not been met.  38 U.S.C.A. §§ 1318, 5107 (West 
2002); 38 C.F.R. §§ 3.22, 20.1106 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  However, as the 
relevant facts are undisputed and the resolution of the 
appellant's claim is entirely dependent upon the application 
of relevant statutes and regulations, no notice or assistance 
is required under the VCAA in the instant case.  See Kane v. 
Principi, 17 Vet. App. 97, 103 (2003); Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001).  

A surviving spouse may establish entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318 where it is shown that the 
veteran's death was not the result of his or her own willful 
misconduct and, at the time of death, the veteran was 
receiving, or entitled to receive, compensation for a 
service-connected disability that was (1) rated by VA as 
totally disabling for a continuous period of at least ten 
years immediately preceding death; or (2) rated by VA as 
totally disabling continuously since the veteran's release 
from active duty and for a period of at least five years 
immediately preceding death; or (3) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.  38 
U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (a).  For the purposes 
of this section, the total disability rating may be based on 
schedular considerations or on unemployability.  38 C.F.R. § 
3.22 (c).  Further, as relevant to this case, "entitled to 
receive" means that a veteran filed a claim for disability 
compensation during his or her lifetime and would have been 
receiving total disability compensation at the time of death 
for the period as specified above but for clear and 
unmistakable error (CUE) committed by VA in a decision on 
such claim.  38 C.F.R. § 3.22 (b)(1).

The appellant does not contend, nor has it been otherwise 
shown, that the Veteran was a former prisoner of war or that 
he was rated as totally disabled continuously since 
separation from service.  As such, the appellant relies on 
the first prong described above, i.e., that her husband had 
been continuously rated as totally disabled for ten years 
immediately preceding his death. 
 
The Veteran was service-connected for residuals of a shell 
fragment wound of the left thigh at 40 percent, and 
degenerative disc disease, status post arthroscopy and total 
right knee replacement, at 30 percent, with a combined 
evaluation of 60 percent effective in January 1997.  He was 
granted a TDIU effective in September 1997.  The Veteran died 
in July 2007, approximately two months prior to being rated 
totally disabled for a continuous period of ten years.  See 
certificate of death; December 1998 hearing officer decision; 
February 2008 rating decision.  As such, the ten-year 
threshold requirement under 38 U.S.C.A. § 1318 has not been 
met.

Despite these facts, the appellant argues that she should be 
entitled to DIC benefits under 38 U.S.C.A. § 1318.  She 
reasons that the Veteran met the criteria for a TDIU for many 
years prior to September 1997, in that he was unemployable as 
a result of his service-connected disabilities, and that he 
should have been granted a TDIU prior to that time, such that 
the ten-year threshold period would have been satisfied.  
However, as the appellant has not alleged that the prior 
final rating decision concerning the grant of a TDIU, and the 
assignment of an effective date, was the result of CUE, see 
September 2009 hearing transcript, it has not been shown that 
the Veteran was entitled to a total disability rating for the 
required period.  See 38 C.F.R. § 3.22 (b)(1).  If the 
appellant wishes to establish that the previous rating 
decision was the result of CUE, she may file a claim with the 
local RO.

In denying the appellant's claim, the Board does not wish to 
diminish the Veteran's distinguished combat service in any 
way.  Although the Board is sympathetic to the appellant's 
claim, entitlement to DIC benefits is prefaced on specific 
and unambiguous threshold requirements, which have not been 
met.  The Board has no authority to grant claims on an 
equitable basis and, instead, is constrained to follow the 
specific provisions of law.  See 38 U.S.C.A. § 7104 (West 
2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As the 
preponderance of the evidence is against the appellant's 
claim for entitlement to DIC benefits pursuant to 38 U.S.C.A. 
§ 1318, the benefit of the doubt doctrine does not apply and 
her claim must be denied.  38 U.S.C.A. § 5107.


ORDER

DIC benefits pursuant to 38 U.S.C.A. § 1318 are denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


